DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Claims 
Claims 1-8, 10, 15-16, 18-20 and 26-34 are currently pending.   Claims 33-34 are newly added.  Claims 9, 11-14, 17 and 21-25 are cancelled.   Claims 4-5, 15-16, 18-20, 26 and 30-31 are withdrawn as being drawn to a nonelected invention.  Claims 1-3, 6-8, 10 and 27-29 and 32-34 are examined on the merits.    
The rejection has been made Non-Final due to a change in citation in the prior art references that was not necessitated by amendment.  

Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Objections Withdrawn          
Claim Objections
In light of the newly filed claim set the claim objection to the failure to properly identify all claim identifiers for the claims that are withdrawn is withdrawn.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112 – 1st Paragraph
In light of Applicants’ arguments the rejection of claims 1-8, 10, and 27-32 under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement for the added limitation in claim 1 of “wherein the acid resistant banding composition is free of a pigment” is withdrawn.   

In light of the amendments to the claims the rejection of claims 1-8, 10, and 27-32 under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement for the added limitation in claim 1 of a composition that “consists of” wax, alcohol and shellac is withdrawn.   


Rejections Maintained          
Claim Rejections - 35 USC § 112 – 1st Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 
and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-8, 10, and 27-32 and newly applied to claim 34 under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement is maintained.   

The response filed 10/3/2016 introduces NEW MATTER into the claims.  The added limitation in claim 1 of “wherein the acid resistant banding composition is free of a pigment” do not have clear support in the specification and claims as filed.   
In the originally filed disclosure there is inadequate support for these amendments.  There is no disclosure of this language in the specification or previous claims.  Specifically, there is no disclosure of a banding composition that is free of a pigment.  There is no disclosure in paragraphs [0036] and [0037] of a banding composition without a pigment or where a pigment should be excluded.  While there is a discussion of an ink vehicle in paragraph [0039] without pigments, this is not a banding composition.  In the specification and originally filed claims there does not appear to be any disclosure of a banding composition that is free of a pigment.  Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Amended claim 1 recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in amended  
Claims 6-8 are rejected as depending from claim 1.



The response filed 8/24/2017 introduces NEW MATTER into the claims.  Then new claim 28 directed to the combination of a wax and a shellac does not have clear support in the specification and claims as filed.   
The response filed 12/8/2020 introduces NEW MATTER into the claims.  New claim 34 directed to “further comprising a wax” does not have clear support in the specification and claims as filed.   
In the originally filed disclosure there is inadequate support for this claim.  There is no disclosure of this language in the specification or previous claims.  Specifically, the original claims did not contain wax and the only occurrence of “waxes” in Applicants’ specification is found in paragraph [0062].  However, the “waxes” disclosed in paragraph [0062] are listed as one of the possible diluents in the capsule fill composition, not a “banding composition” as now claimed.  There is no disclosure of a “banding composition” comprising a wax, shellac and an alcohol, nor is there any disclosure of a “banding composition” consisting of a wax, shellac and an alcohol.  
Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  There does not appear to be any disclosure that would allow one skilled in the art to understand that Applicants’ intended their invention to be limited to these particular ingredients as part of a “banding composition”.

Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Claim 28 recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in new claim 28 which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claim 28 in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.
Claims 2-3, 10, 27 and 29 are rejected as depending from claim 28. 
New claim 34 recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in new claim 34 which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for these limitations recited in new claim 34 in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action. 


In the originally filed disclosure there is inadequate support for this claim.  There is no disclosure of this language in the specification or previous claims.  Specifically, the original claims did not contain wax and the only occurrence of a “waxes” in Applicants’ specification is found in paragraph [0062].  However, the “waxes” disclosed in paragraph [0062] are listed in as one of the possible diluents in the capsule fill composition, not an “acid resistant band” as now claimed.  There is no disclosure of an “acid resistant band” comprising a wax and shellac.    Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  There does not appear to be any disclosure that would allow one skilled in the art to understand that Applicants’ intended their invention to be limited to these particular ingredients as part of an “acid resistant band”.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Claim 32 recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in new claim 32 which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written  

The response filed 12/8/2020 introduces NEW MATTER into the claims.  New claim 34 directed to “further comprising a wax” does not have clear support in the specification and claims as filed.   
In the originally filed disclosure there is inadequate support for this claim.  There is no disclosure of this language in the specification or previous claims.  Specifically, the original claims did not contain wax and the only occurrence of “waxes” in Applicants’ specification is found in paragraph [0062].  However, the “waxes” disclosed in paragraph [0062] are listed as one of the possible diluents in the capsule fill composition, not a “banding composition” as now claimed.  There is no disclosure of a “banding composition” comprising a wax, shellac and an alcohol, nor is there any disclosure of a “banding composition” consisting of a wax, shellac and an alcohol.  
Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  There does not appear to be any disclosure that would allow one skilled in the art to understand that Applicants’ intended their invention to be limited to these particular ingredients as part of a “banding composition”.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
The rejection of claims 2-3, 10 and 28-29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herrmann et al. US 2002/0114832 (8/22/2002) in view of Sheth et al. US 2011/0159093 (6/30/2011) is maintained.

Claim Interpretation
In claim 28 the language of “for two piece hard capsules” is language of intended use.  Additionally, “wherein the acid resistant banding composition forms an acid resistant band only at a juncture of a telescopically engaged cap and body of the two piece hard capsules.” is language of intended use.  Intended use language that does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Thus, the intended use of “for two piece hard capsules” and  “wherein the acid resistant banding composition forms an acid resistant band only at a juncture of a telescopically engaged cap and body of the two piece hard capsules” is given no patentable weight, see MPEP 2111.02.
If the prior art coating composition is capable of performing the intended use, it meets this language of claim 28.  The claim language must result in a structural difference between the claimed composition and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.    
It should be noted that the claims are directed to a composition and not a method where the composition is applied to a capsule.  Additionally, the claims are directed to the capsule comprising a band only at a juncture of a telescopically engaged cap and body of the capsule.  The intended use of 
Herrmann et al. (Herrmann) teaches a coated soft gelatin capsule for treating dyspeptic complaints and spasmodic complaints in the gastrointestinal region, comprising therapeutic amounts of peppermint oil and caraway oil in a delayed release form. (See Abstract and claims 1 and 10-11).  The coating for the pharmaceutical preparation is enteric.  An enteric coating is acid-resistant (as called for in instant claim 28), since it is designed to resist the acidic conditions in the stomach so that it can be released lower in the gastrointestinal tract.    The enteric coating comprises shellac as called for in instant claim 28. (See Herrmann claim 14).  Shellac is taught to be present in an amount of about 13 wt%.  (See Example 4).    Herrmann teaches that shellac is a safe natural product which presents no side-effects when used as a coating for preparations of the invention. (See Herrmann [0023]).  Herrmann teaches that the delayed release coating can comprise plasticizers as called for in instant claim 10. (See [0019]).      
Hermann does not teach an amount of shellac that is 50%, alcohol, rosin, or a wax in the coating.  These deficiencies are made up for with the teachings of Sheth.  
 Sheth teaches a coating with rosin, wax, alcohol and shellac. (See Sheth [0199]).    Thus Sheth teaches rosin as called for in instant claim 2.  (See Sheth [0199]).  The shellac is disclosed in an amount of about 50%.  50% falls within the range from about 20 to about 95 wt% shellac called for in instant claim 28.  The rosin is taught that it can be present in an amount of 10% which is less than about 35% as called for in instant claim 3.  A wax is called for in instant claim 28.    Sheth teaches that shellac, rosin, wax and alcohol are useful water-insoluble release modifying enteric coating agents that can be used with pharmaceutical compositions. (See Sheth [0199]).   
prima facie obvious to one or ordinary skill in the art making the composition of Hermann  to use 10% rosin, a wax, an alcohol and  and 50% shellac as taught by Sheth in order to use a water-insoluble release modifying enteric coating agent as taught by Sheth.


The rejection of claim 32 and newly applied to claims 33-34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagata et al. EP1832282 (9/12/2007) in view of Sheth et al. US 2011/0159093 (6/30/2011) is maintained.  
Nagata et al. (Nagata) teaches a sealing band for a hard capsule and also teaches in claim 9 a hard capsule that has been sealed with this seal band. (See Abstract and claim 9).  Thus Nagata teaches a band that is formed on a two piece hard capsule that is formed only at the joining of the cap and body of the two piece hard capsule. (See Nagata Image 1 and claim 9).  Nagata teaches that there is always a need for new seal bands (which is how Nagata describes the band) in the pharmaceutical industry in order to protect the drugs and active ingredients contained in hard capsules. (See [0009]).
Nagata does not teach wax or shellac in the band seal.  This deficiency is made up for with the teachings of Sheth. 
Sheth teaches a coating with wax and 20 wt% to 95 wt% shellac. (See Sheth [0199]).  The shellac is disclosed in an amount of about 50%, which falls within the range from about 20 wt% to about 95 wt% shellac called for in instant claim 32.  50% also falls within the range from about 20 wt% to about 95 wt% shellac called for in instant claim 33. A wax is called for in instant claims 32 and claim 34.  Sheth teaches that shellac and wax are useful water-insoluble release modifying enteric coating agents that can be used with pharmaceutical compositions. (See Sheth [0199]).   
It would have been prima facie obvious to one or ordinary skill in the art making the capsule of Nagata to add 50% shellac and wax to the band seal as taught by Sheth in order to enable the band seal 


Response to Arguments
Applicants’ comments on December 8, 2020 have been fully considered and are found to be mostly unpersuasive.   
Applicants assert that the claim set filed with the Appeal Brief on March 4, 2020 does actually  reflect the most recent amendments to the claims and that the claim set filed with the Appeal Brief does recite “consists of”.)   While it does not appear to the Office that this is the case (the claim set on file with the Appeal Brief still appears to recite “comprising”), it was highlighted only as a courtesy and may be the result of an inadvertent clerical error. 
35 USC Sec. 112
Applicant’s note that the rejection regarding insufficient support for “consisting of” is moot as a result of the amendments to claims 1 and 27.  The Examiner agrees and the rejection on this basis is withdrawn above.
Applicant disagrees that any new matter was introduced by Applicants October 3, 2016 response.  Applicant’s specification provides adequate written description for a banding composition that is “free of a pigment”.   Applicants assert that their specification provides more than adequate written description support for embodiments wherein the ink vehicle and the banding composition can be one in the same and point to Table 1 of Example 1 which shows among others an ink vehicle solution for banding two piece capsules.  Example 2 also indicates that the ink vehicle was used as a banding composition, and Figure 1 illustrates the results of capsules filled with APA and banded with red ink and 
Applicants assert that their specification provides adequate written description for a banding composition that comprises a wax.  Contrary to the Office’s assertion waxes are not only described as diluents but are described as binders at [0062].  There is no language that limits the recited binders (e.g. waxes) to being binders only for the fill composition.  Applicants argue that 1. Wax is described as a binder, 2. Components that act as binders can be used in ink vehicles, and 3. Ink vehicles can be used as a banding composition.  Applicants also argue that because there is written description support for banding composition comprising a wax, it therefore follows that the specification provides adequate support for acid resistant band embodiments comprising a wax and shellac.  Applicants believe that the specification clearly teaches that acid resistant bands are formed using embodiments of Applicant’s banding composition.  
Applicants’ argument regarding there being support for a banding solution being free of a pigment is found to be unpersuasive, since the specification does not appear to have a banding composition that is free of a pigment, but instead appears to have a banding composition comprising an ink vehicle that is free of pigment and the two are not the same.  Applicants’ assertion that the specification makes clear that the ink vehicle and the banding composition can be one in the same is not found to be persuasive.  Applicants point to Example 1 which sealed capsules with red ink and the “ink vehicle”.  While the ink vehicle is free of pigment, Example 1 states that the capsules were filled and “sealed with red ink and the ink vehicle solutions as shown in Table 1.”  It is not entirely clear whether Example 1 used the 3 solutions separately (as argued by Applicants) or together for banding based on how Example 1 reads.  

Example 2 uses the ink vehicle solution, whereas Example 3 uses a ‘banding solution’, so it’s just not clear whether the two are synonymous or intended to be equivalents.  There is no direct disclosure or clear contemplation of a ‘banding composition’ that is free of a pigment.   Ultimately, the disclosure doesn’t readily communicate that Applicants were in possession of a banding composition that is free of pigment.
Obviousness is not the standard for the addition new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  
Applicant’s argument that the specification provides adequate written description for a banding composition that comprises a wax is not found to be persuasive.  Applicant’s three part argument that 1. Wax is described as a binder, 2. Components that act as binders can be used in ink vehicles, and 3. Ink vehicles can be used as a banding composition is insufficient to constitute adequate written description support.  The written description requirement focuses on whether the specification notifies the public  that the inventor possessed all the aspects of the claimed invention, and that does not appear to be met here.  

Applicants point to paragraph [0062] and [0026], but the disclosure in these paragraphs is not sufficient.  IT should be noted that paragraph [0061] discloses the fill substance comprising active ingredients, which may be combined with any excipients known in the art, including but not limited to one or more diluents, binders, disintegrants, and/or mixtures thereof.  Paragraphs [0062] and [0063], which immediately follow, elaborates and describes suitable diluents, suitable binders, and suitable disintegrants, all in the context of excipients for the fill composition.  Applicant has not pointed to any disclosure of a banding composition comprising a wax either directly or indirectly.  Respectfully, piecing together disparate parts of the as-filed disclosure in hopes that it will support or disclose embodiments that it did not actually disclose or provide written support for is insufficient.  Support for newly added claim limitation is limited to that which is actually disclosed, not that which could have been disclosed but was not. 
Obviousness is not the standard for the addition new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).
Applicants’ argument that because there is written description support for banding composition comprising a wax, it therefore follows that the specification provides adequate support for acid resistant band embodiments comprising a wax and shellac is also found to be unpersuasive.  Firstly, there is not written description support for acid resistant band embodiment comprising a wax for the reasons described above.   Secondly, Applicants’ belief that the specification teaching that acid resistant bands 


35 USC Sec. 103
Applicants point out that Herrmann does not disclose using 26 wt% shellac.  Rather, the 26% cited by the Office is the 26% aqueous shellac solution referenced in the table from Example 4; however, this is 230 g of a 26% aqueous shellac solution, which means that there is 59.8 g of the shellac in the solution and this only 13 wt% shellac based on the total weight of the composition.  13 wt% is below Applicants lower limit of 20 wt%.  So Hermann fails to teach this additional feature of Applicants claim 28.  
Applicants assert that the cited passage in Sheth does not teach the components in [0199] are part of any coating.  Rather these components are taught as being used for manufacturing multiparticulate modified release compositions.  Applicants assert that a person of ordinary skill in the art would recognize that the cited components are rate controlling agents which Sheth distinguishes from enteric coating agents in its specification.  
With respect to the rejection of claim 32, Applicants argue that because Nagata does not teach a wax or shellac in its band seal the rejection is hindsight.  Applicants also assert that Nagat’s band seal require a very specific combination of components in order to function and a substitution of these components would not be possible.  
Applicant’s arguments have been carefully considered and with the exception of the amount of shellac in Herrmann are not found to be persuasive.   The rejection has been revised above to cite support for the amount of shellac falling within the claimed range and the action made Non-Final as a result.  
not used in a coating.  Sheth expressly teaches shellac, wax and rosin in this list.  Sheth does expressly state at [0231] “It will be apparent to those skilled in the art that many modifications, both to the materials and methods, can be practiced without departing from the purpose and scope of the disclosure.” 
 Nowhere does Applicant argue that the claimed limitation is not disclosed in the cited passage of Sheth.  Instead, Applicants try to argue that there is some difference between rate controlling agents and enteric coating agents.  However, shellac is shellac, rosin is rosin and wax is wax and this would be well known to one of ordinary skill in the art, who would be a skilled formulator.    Sheth teaches that shellac, rosin, wax and alcohol are useful water-insoluble release modifying agents that can be used with pharmaceutical compositions. (See Sheth [0199]).  
Additionally, Herrmann expressly teaches and exemplifies using shellac in a coating in the main reference in the rejection, so the usefulness of shellac as a coating agent is expressly spelled out in the rejection.   
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
Applicants’ arguments do not take into account the normal desire of scientists or artisans to improve upon what is already generally known.  
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will 
Furthermore, respectfully, Applicant is attempting to have it both ways.  Applicant argues just before the obviousness section that nothing limits a component used in a filler from being used in a coating to provide written description support for their claim amendments, but requires coatings to be expressly spelled out in the prior art.  Respectfully, this only adds to their arguments’ unpersuasiveness regarding obviousness.  
With respect to Applicants arguments regarding claim 32, Applicants assertion that Nagat’s band seal require a very specific combination of components in order to function and a substitution of these components would not be possible is only supported by attorney argument.  Applicants have not submitted any evidence that teaches or suggests that any component other than those taught by Nagata would render its band seal inoperable.  Applicants are asserting inoperability and these assertions of inoperability MUST be accompanied by evidence of the inoperability.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need and inoperability of the prior art.       
With respect to Applicants arguments regarding claim 32, the rejection is not made using hindsight. Reading a reference’s teachings for what they expressly are is not hindsight.  Indeed it is the exact opposite because the teaching is expressly found in the prior art.
Applicants’ assertion that the Examiner is using impermissible hindsight is not found to be persuasive for the additional reason that Applicants are not addressing or rebutting the motivations for combining the teachings of the single applied reference that have been clearly laid out in the 
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner does not rely on upon improper hindsight reasoning because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.

  
Conclusion
No claim is allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619